DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-16 are pending in the application.
Amendments to the claim 1, filed on 11 March 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 11 March 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments, affidavit, and amendments to the claims.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Matsushima et al. (US 2005/0165176 A1):  The indicated prior art, while providing for --a laser welded body--; does not provide any disclosure or teachings for a person to have made --the member II of a polyester-based resin B that is different from the polyester-based resin A comprising the member I--.  (In the instant case, the allowable subject matter pertains to "a laser welded body having a structure in which a member I and a member II are integrally bonded to each other; wherein member I comprises a polyester-based resin A and 0.0005 to 5.0 parts by mass of a coloring material capable of transmitting and absorbing laser beam; wherein member II comprises a polyester-based resin B and 0.15 to 10.00 parts by mass of a coloring material capable of absorbing but not transmitting laser beam; and wherein the polyester-based resin B is different from the polyester-based resin A and comprises any one of the following resins (B2) and (B3)".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Matsushima with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Matsushima in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                       



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781